   Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.6 Page 1 of 16




Jared B. Pearson (12200)
PEARSON LAW FIRM, PLLC
9192 South 300 West, Suite 35
Sandy, Utah 84070
Telephone: (801) 888-0991
Attorney for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

 CRAIG CUNNINGHAM and ANDREW                            CLASS ACTION COMPLAINT
 PERRONG, on behalf of themselves and
 others similarly situation,                      Case No. 20-cv-00527-JCB

        Plaintiffs,                               Judge:

 vs.

 OFFER SPACE, LLC,

        Defendant.


                                CLASS ACTION COMPLAINT

                                     Preliminary Statement

       1.      As the Supreme Court explained at the end of its term this year, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back. As relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,
   Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.7 Page 2 of 16




generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political

Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

       2.      Plaintiffs Craig Cunningham and Andrew Perrong (“Plaintiffs”) bring this action

to enforce the consumer-privacy provisions of the TCPA alleging that Offer Space sent

automated telemarketing text messages Both Plaintiffs also received calls to numbers on the

National Do Not Call Registry. Also in violation of the TCPA, Offer Space failed to maintain

adequate procedures to engage in telemarketing.

       3.      The Plaintiffs and putative class members never consented to receive these calls.

Because telemarketing campaigns generally place calls to hundreds of thousands or even

millions of potential customers en masse, the Plaintiffs bring this action on behalf of a proposed

nationwide class of other persons who received illegal telemarketing calls from or on behalf of

Offer Space.

       4.      A class action is the best means of obtaining redress for the Defendant’s wide-

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                              Parties

       5.      Plaintiff Andrew Perrong is a resident of Pennsylvania.

       6.      Plaintiff Craig Cunningham is a resident of Texas.

       7.      Defendant Offer Space is a limited liability company organized and existing

under the laws of Utah with its principal place of business at 1261 South 820 East, Suite 210,

American Fork, UT 84003.


                                                 2
     Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.8 Page 3 of 16




                                        Jurisdiction & Venue

       8.        The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

       9.        Venue is proper under 28 U.S.C. § 1391(b)(1) because the Defendant is a resident

of this District and the automated calls occurred from this District.

                                        TCPA Background

         10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

 telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

 can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

 No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

 The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones

         11.     The TCPA makes it unlawful “to make any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using an

 automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

 number assigned to a … cellular telephone service or to a number that is charged per call. See 47

 U.S.C. § 227(b)(1)(A). The TCPA provides a private cause of action to persons who receive

 calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

         12.     According to findings by the Federal Communication Commission (“FCC”), the

 agency Congress vested with authority to issue regulations implementing the TCPA, such calls

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a




                                                   3
   Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.9 Page 4 of 16




greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        13.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        14.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

The National Do Not Call Registry

        15.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored indefinitely, or until




                                                 4
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.10 Page 5 of 16




the registration is cancelled by the consumer or the telephone number is removed by the database

administrator.” Id.

       16.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47 C.F.R.

§ 64.1200(c)(2).

The TCPA’s Internal Do Not Call List Requirements

       17.     The TCPA’s implementing regulations prohibit any company from initiating any

telemarketing call unless the company has implemented internal procedures for maintaining a list

of persons who request not to be called by the entity. 47 C.F.R. 64.1200(d). Such internal

procedures must meet certain minimum requirements to allow the entity to initiate telemarketing

calls. 47 C.F.R. 64.1200(d)(1)-(6).

       18.     This includes the requirements that:

               •      “Persons or entities making calls for telemarketing purposes must have a

                      written policy, available upon demand, for maintaining a do-not-call list”

                      (47 C.F.R. 64.1200(d)(1));

               •      “A person or entity making a call for telemarketing purposes must provide

                      the called party with the name of the individual caller, the name of the

                      person or entity on whose behalf the call is being made, and a telephone

                      number or address at which the person or entity may be contacted.” (47

                      C.F.R. 64.1200(d)(4))




                                                 5
   Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.11 Page 6 of 16




        19.      Pursuant to 47 C.F.R. 64.1200(e), the rules set forth above in 47 C.F.R.

64.1200(d) are “applicable to any person or entity making telephone solicitations or

telemarketing calls to wireless telephone numbers….”



                                        Factual Allegations

Calls to Mr. Perrong

        20.      Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

        21.      Mr. Perrong’s telephone number, (215) 208-XXXX, is a cellular telephone

number.

        22.      Mr. Perrong’s telephone number, (215) 208-XXXX, has been on the National Do

Not Call Registry and Pennsylvania Do Not Call Registry for more than a year prior to the calls

at issue.

        23.      Mr. Perrong’s telephone number, (215) 208-XXXX, is used for residential

purposes only.

        24.      Mr. Perrong’s telephone number, (215) 208-XXXX, is not associated with any

business.

        25.      On March 25, 2020 and June 28, 2020 the Plaintiff received automated text

messages from the Defendant.

        26.      Each text message is below:

March 25, 2020

                        mate, CBD MIRACLE PATCH, pain relief for your
                        whole body, easier and faster. Get yours now!

                                                  6
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.12 Page 7 of 16




                       purecbd1.xyz/0nSsVjg78P
                       Reply STOP to opt out
June 28, 2020

                       mate, 100% PURE CBD Oil. Reduce pain, stress,
                       inflammation & Enhance focus. Get yours now!
                       cbd2oil.xyz/2Le1Rozr0x
                       Reply STOP to opt out
       27.      These calls were made with an ATDS, as that term is defined by the TCPA.

       28.      The Plaintiff knew the calls were made with an ATDS because:

                a. The Caller ID numbers for the texts (949-463-1189 and 718-406-6318) were

spoofed;

                b. The calls were not personalized;

                c. The calls were commercial in nature; and

                d. Other individuals have complained of receiving the same spam calls. See 1-

718-406-6318, 800Notes, https://800notes.com/Phone.aspx/1-718-406-6318

[https://archive.is/GDukY] (“text scam for CBP oils”).

       29.      Offer Space was not identified in the text, in violation of the TCPA.

       30.      However, Offer Space sent the text messages, as Mr. Perrong confirmed their

involvement by:

                a. Identifying Offer Space on the websites that were linked in the text messages;

                b. Locating the Offer Space customer support portal, which references the

websites in the text messages;




                                                 7
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.13 Page 8 of 16




                 c. Contacting Offer Space customer support that acknowledged the text

messages.

       31.       Mr. Perrong also requested a copy of Offer Space’s do not call policy, but he did

not receive one.

       32.       In fact, within hours after Mr. Perrong sent an investigatory letter to Offer Space,

Offer Space removed the DNS “A” records for the purecbd1.xyz domain and invalidated the

URL for the cbd2oil.xyz message.

Calls to Mr. Cunningham

       33.       Plaintiff Cunningham is a “person” as defined by 47 U.S.C. § 153(39).

       34.       Mr. Cunningham’s telephone number, (615) 331-XXXX, is assigned to a cellular

telephone service.

       35.       Mr. Cunningham’s telephone number, (615) 331-XXXX, is used for residential

purposes only.

       36.       Mr. Cunningham’s telephone number, (615) 331-XXXX, is not associated with

any business.

       37.       Mr. Cunningham’s telephone number, (615) 331-XXXX, had been on the

National Do Not Call Registry for more than 31 days prior to his receipt of the first text message

from the Defendant.

       38.       On June 2, 2020 and July 1, 2020, Mr. Cunningham received automated text

messages from the Defendant.

       39.       Each text message is below:


                                                   8
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.14 Page 9 of 16




June 2, 2020

                      , 100% PURE CBD INFUSED GUMMIES is powerful &
                      natural. Reduce pain & anxiety Get yours now!
                      cbd2gummy.xyz/BjB6LUaBBQ
                      Reply STOP to opt out

July 1, 2020

                      mate, 100% PURE CBD INFUSED GUMMIES is powerful &
                      natural. Reduce pain, & anxiety Get yours now!
                      naturalcbdgummy.xyz/RJOcRKbWdK
                      Reply STOP to opt out


       40.     Mr. Cunningham’s telephone number, (615) 348-XXXX, is assigned to a cellular

telephone service.

       41.     On April 26, 2020, Mr. Cunningham received the following automated text

message from the Defendant:



                              mate, 100% PURE CBD Oil, most powerful you
                              can buy. Reduce pain, stress & enhance
                              focus. Get yours now!
                              itspure.xyz/Tw1HSBwP1T
                              Reply STOP to opt out

       42.     These calls were made with an ATDS, as that term is defined by the TCPA.

       43.     The Plaintiff knew the calls were made with an ATDS because:

               a. The Caller ID numbers for the texts (657-237-6539, 657-428-9022 and 917-

513-2709) were spoofed;

               b. The calls were not personalized;



                                               9
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.15 Page 10 of 16




               c. The calls were commercial in nature; and

               d. Other individuals have complained of receiving the same spam calls. See 1-

917-513-2709, 800Notes, https://800notes.com/Phone.aspx/1-917-513-2709

[https://archive.is/b120j] (“Calls all the time. Does not leave any message.”).

       44.     Offer Space was not identified in the text, in violation of the TCPA.

       45.     However, Offer Space sent the text messages, as Mr. Cunningham confirmed their

involvement by:

               a. Identifying Offer Space on the websites that were linked in the text messages;

               b. Having Offer Space identified in another lawsuit as the sender of text

messages that promoted the services that were offered in the text messages to Mr. Cunningham.

       46.     Mr. Cunningham had previously brought a lawsuit against Defendant’s client for

a prior text message.

       47.     Defendant was made aware of Mr. Cunningham’s lawsuit.

       48.     Defendant still contacted Mr. Cunningham after the filing of that lawsuit with the

above text messages.

       49.     Plaintiffs and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because their phone lines were tied up

during the telemarketing calls and their privacy was improperly invaded. Moreover, these calls

injured Plaintiffs and the other call recipients because they were frustrating, obnoxious,

annoying, were a nuisance and disturbed the solitude of Plaintiffs and the class. Furthermore, the




                                                10
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.16 Page 11 of 16




calls injured Plaintiffs because in many cases Plaintiffs were charged per minute or per character

for the messages sent.


                                     Class Action Allegations

       50.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiffs bring this action on behalf of a class of all other persons or entities similarly

situated throughout the United States.

       51.     The Classes of persons Plaintiffs propose to represent is tentatively defined as:

National Do Not Call Registry Class
       All persons within the United States to whom: (a) Defendant and/or a third party
       acting on their behalf, made at least two telephone solicitation calls during a 12 month
       period; (b) to a residential telephone number; (c) that had been listed on the National
       Do Not Call Registry for more than 31 days prior to the first call; (d) promoting the
       goods or services of the Defendant; (e) at any time in the period that begins four years
       before the date of filing this Complaint to trial.

Automated Call Class

       All persons within the United States to whom: (a) Defendant and/or a third party
       acting on its behalf, made one or more non-emergency telephone calls; (b) to their
       cellular telephone number or number that is charged per call; (c) using an automatic
       telephone dialing system or an artificial or prerecorded voice; and (d) at any time
       in the period that begins four years before the date of the filing of this Complaint to
       trial.

Internal Procedures Class

       All natural persons within the United States to whom: (a) Defendant and/or a third
       party acting on their behalf, made two or more calls in a twelve-month period; (b)
       which constitute telemarketing; (c) at any time in the period that begins four years
       before the date of the filing of this Complaint to trial.




                                                  11
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.17 Page 12 of 16




       52.     Excluded from the Classes are counsel, the Defendant, and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       53.     The Classes as defined above are identifiable through phone records and phone

number databases.

       54.     The potential Class’s members number at least in the thousands. Individual

joinder of these persons is impracticable.

       55.     Plaintiffs are members of all of the Classes.

       56.     There are questions of law and fact common to Plaintiffs and to the proposed

Classes, including but not limited to the following:

               a. Whether Defendant violated the TCPA by using automated calls to contact

putative class members cellular telephones;

               b. Whether Defendant’s initiated calls without obtaining the recipients’ prior

express invitation or permission for the call;

               c. Whether the Plaintiff and the class members are entitled to statutory damages

because of Defendant’s actions.

       57.     Plaintiffs’ claims are typical of the claims of class members.

       58.     Plaintiffs are adequate representatives of the Classes because their interests do not

conflict with the interests of the Classes, they will fairly and adequately protect the interests of

the Classes, and they are represented by counsel skilled and experienced in class actions,

including TCPA class actions.


                                                  12
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.18 Page 13 of 16




       59.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

       60.      The likelihood that individual members of the Classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

       61.      Plaintiffs are not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                           Legal Claims

                                          Count One:
                        Violation of the TCPA’s Do Not Call provisions

       62.      Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

forth herein.

       63.      Defendant violated 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c)(2) by initiating

multiple solicitation calls within a 12-month period to residential telephone numbers despite their

registration on the National Do Not Call Registry, without signed, written prior express

invitation or permission.

       64.      The Defendant’s violations were negligent and/or willful.




                                                  13
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.19 Page 14 of 16




                                         Count Two:
                     Violation of the TCPA’s Internal Procedures Provision


        65.     Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

forth herein. The foregoing acts and omissions of the Defendant constitute violations of the

FCC’s regulations implementing subsection 227(c) of the TCPA which prohibit anyone from

making any call for telemarketing purposes to any residential or wireless telephone subscriber

unless the caller has implemented the required minimum procedures for maintaining a list of

persons who do not want to receive calls made by or on behalf of such person or entity. 47

C.F.R. 64.1200(d).

        66.     The Defendant failed to maintain an internal do-not-call list.

        67.     The Defendant failed to train its personnel as to the existence of and/or use of a

do-not-call list.

        68.     The Defendant failed to have an internal do-not-call policy.

        69.     The Defendant failed to have its internal do-not-call policy available on demand.

        70.     The Defendant did not honor do-not-call requests, much less for five years as

required.

        71.     The Defendant failed to properly identify itself in its text message marketing.

        72.     The Defendant’s violations were willful and/or knowing.




                                                  14
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.20 Page 15 of 16




                                          Count Three:
                       Violation of the TCPA’s Automated Call provisions

          73.    Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

forth herein.

          74.    The Defendant violated the TCPA by (a) initiating automated telephone

solicitations to telephone numbers, or (b) by the fact that others made those calls on its behalf.

See 47 U.S.C. § 227(b).

          75.    The Defendant’s violations were willful and/or knowing.

          76.    Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or their affiliates, agents, and/or other persons or entities acting

on Defendant’s behalf from making calls, except for emergency purposes, to any telephone

numbers using an ATDS and/or artificial or prerecorded voice in the future.


                                            Relief Sought

          WHEREFORE, for themselves and all class members, Plaintiffs request the following

relief:

          A.     Injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf from making calls, except for emergency

purposes, to any telephone numbers using an ATDS and/or artificial or prerecorded voice in the

future.

          B.     Because of Defendant’s violations of the TCPA, Plaintiffs seek for themselves

and the other putative Class members $500 in statutory damages per violation or—where such


                                                   15
  Case 2:20-cv-00527-JCB Document 3 Filed 07/28/20 PageID.21 Page 16 of 16




regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to 47

U.S.C. § 227(b)(3); 47 U.S.C. § 227(c)(5).

       D.      An order certifying this action to be a proper class action under Federal Rule of

Civil Procedure 23, establishing any appropriate classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

       E.      Such other relief as the Court deems just and proper.


       Plaintiffs request a jury trial as to all claims of the complaint so triable.

                                       Plaintiff,
                                       By Counsel,
Dated: July 28, 2020
                                       /s/ Jared B. Pearson
                                       Jared B. Pearson (12200)
                                       9192 South 300 West, Suite 35
                                       Sandy, Utah 84070
                                       Telephone: (801) 888-0991
                                       E-mail: jared@pearsonlawfirm.org




                                                   16
